COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Earnest J. Matthews v. Sherell Randall

Appellate case number:    01-21-00019-CV

Trial court case number: 19-DCV-264316

Trial court:              240th District Court of Fort Bend County

        Appellant Earnest J. Matthews filed a pro se appeal from the trial court’s order signed
December 17, 2020 dismissing his suit for want of prosecution. On June 15, 2021, Appellant
filed a “Motion to Appear,” seeking an evidentiary hearing before this Court. Appellant’s
motion is denied.
       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually

Date: February 15, 2022